78 So. 3d 726 (2012)
Ronnie Levene WALKER, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-1139.
District Court of Appeal of Florida, First District.
February 3, 2012.
*727 Nancy A. Daniels, Public Defender, Tallahassee, and Matthew D. Ream, Assistant Public Defender, Crawfordville, for Appellant.
Pamela Jo Bondi, Attorney General, and Donna A. Gerace, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Flagg v. State, 74 So. 3d 138 (Fla. 1st DCA 2011).
BENTON, C.J., WETHERELL and RAY, JJ., concur.